Fourth Court of Appeals
                                              San Antonio, Texas
                                                 February 4, 2015

                                                No. 04-14-00641-CV



                                       Robert MARX and Debbie Marx,
                                                Appellants

                                                       v.
                                                FDP, LPAppellee/s
                                                   FDP, LP,
                                                    Appellee

                         From the 81st Judicial District Court, Wilson County, Texas
                                     Trial Court No. 12-03-0101-CVW
                                  Honorable Stella Saxon, Judge Presiding

                                                    ORDER
               The Appellee’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellee’s brief
      is this date GRANTED. Time is extended to March 11, 2015.

                                                              PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Kirk Dockery                                   Vincent Lee Marable III
                 PO Box 459                                     221 N Houston St
                 Floresville, TX 78114-0459                     Wharton, TX 77488-3821

                 Scott R. Donaho                                Gilbert Timbrell Adams III
                 PO Box 459                                     PO Box 3688
                 Floresville, TX 78114-0459                     Beaumont, TX 77704